UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6714


EARNEST E. VAUGHN, SR., a/k/a Earnest E. Vaughn, a/k/a Earnest Edward
Vaughn, Sr., a/k/a Earnest Edward Vaughn,

                    Plaintiff - Appellant,

             v.

LARRY ROBERT BYRD, a/k/a Robbie Byrd; GREENWOOD COUNTY,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Terry L. Wooten, Chief District Judge. (8:17-cv-02232-TLW)


Submitted: November 15, 2018                                Decided: November 28, 2018


Before KING, THACKER, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Earnest Edward Vaughn, Appellant Pro Se. Russell W. Harter, Jr., CHAPMAN,
HARTER & HARTER, PA, Greenville, South Carolina; F. Lee Prickett, III, HOLDER
PADGETT LITTLEJOHN & PRICKETT, LLC, Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Earnest Edward Vaughn appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983

(2012) complaint.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Vaughn v. Byrd, No.

8:17-cv-02232-TLW (D.S.C. June 5, 2018). We deny Vaughn’s motion for appointment

of counsel. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           2